DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, 21, 24-39, 45, 48-66, 73, 76-90, drawn to a multispecific antibody that binds to human CD40 and human mesothelin and a pharmaceutical composition, classified in C07K 2317/31.
II. Claims 16-20, 40-44, and 67-72, drawn to a nucleic acid encoding a CD40 X mesothelin multispecific antibody and related vectors, host cells, and methods for producing the antibody by culturing the host cells, classified in CPC class A61L 2300/258.
III. Claims 22-23, 46-47, and 74-75, drawn to methods for treating a solid tumor disease or a metastatic cancer disease by administering a CD40 X mesothelin multispecific antibody, classified in A61K 2039/505.
IV. Claims 81-90, drawn to an anti-CD40 antibody, classified in C07K 16/2878.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is a nucleic acid encoding a CD40 X mesothelin multispecific antibody related vectors, host cells, and methods for producing the antibody by culturing the host cells, and the final product is the CD40 X mesothelin multispecific antibody. The inventions are deemed patentably distinct because a nucleic acid sequence and the method to generate an antibody are not obvious variants, as the antibody is functionally distinct from the nucleic acid sequence. . The claimed product of group I, a CD40 X mesothelin multispecific antibody, can be used in a materially different process, such as immunohistochemistry for CD40. The claimed product of group II, a nucleic acid encoding an anti-ILT3 antibody and related vectors, host cells, and methods for producing the antibody by culturing the host cells, can be used in a materially different process, such as generating a bispecific antibody where one arm is not directed towards CD40.
Inventions I/II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method for treating by administering a CD40 X mesothelin multispecific antibody is distinct from the product and intermediate product in groups I and II, respectively. The claimed process of group VI, a method for treating cancer in a subject, can be practiced with another materially different product, such a CD40 antibody.
Inventions of group I and group IV are directed to related CD40 antibodies. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct from each other because the CD40 antibody of group I is a multispecific antibody that binds to both CD40 and mesothelin whereas the CD40 antibody of group IV is monospecific for CD40.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The antibody of group I can be used in a materially process, such as immunohistochemistry for mesothelin or CD40, and the antibody of group only recognizes CD40.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and their recognized divergent subject matter;
The inventions require a different field of search (e.g., searching different classes/subclasses of electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention.
The inventions are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
		
	 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species Requirement
This application contains claims directed to the following patentably distinct species:
An election of a single CD40 X mesothelin multispecific antibody as set out in claim 1 and identification of any corresponding heavy chain and light chain variable regions and linkers from claims 5-15.
An election of a single CD40 X mesothelin multispecific antibody as set out in claim 25 and identification of any corresponding heavy chain and light chain variable regions and linkers from claims 29-39.
An election of a single CD40 X mesothelin multispecific antibody as set out in claim 49 and identification of any corresponding heavy chain and light chain variable regions and linkers from claims 52, 63-6, 77-80.
An election of a single CD40 antibody as set out in claim 81 and identification of any corresponding heavy chain and light chain variable regions and linkers from claims 80-85.
An election of a single species of solid tumor disease as set out in claims 23, 47, and 75.
 The species of group A, B, C, and D are independent or distinct because the different species have mutually exclusive characteristics of each identified species. In this case, each species set forth recites a distinct sequence and thus a distinct structure; therefore, each anti-CD40 antibody of different VH and VL comprising such a different structure is patentably distinct. In addition, these species are not obvious variants of one another based on the current record. Regarding group E and methods of treating cancer, applicant is required to elect a single tumor type due to divergent patient populations and the treatment method for one cancer may not be the same as another (e.g., route of administration, effective dose).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics which would require different searches not required for examination of any other species. See MPEP § 809. Accordingly, the search of more than one species would require undue burden due to the extensive searching and review that would be required, and the prior art applicable to one species would not likely be applicable to another species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A BENAVIDES whose telephone number is (571)272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BENAVIDES/
Patent examiner, AU 4161

/Melissa L Fisher/Primary Examiner, Art Unit 1611